Title: To Benjamin Franklin from James Lovell, 9 March 1781
From: Lovell, James
To: Franklin, Benjamin


Honble. SirMarch 9. 1781
I forward Gazettes Journals & some particular Resolves, by Way of Amsterdam.
The Arrival of the Ariel has given us Dispatches from you long expected—of June 1st. Aug 9. Decr. 2d & 3d.
Congress had, before the Receipt of your Letters Feb. 19th, written to Mr. Adams Jany. 10, and signified their Concurrence in Opinion with Ct. de Vergennes as to the Time & Circumstances of announceing his (Mr. A’s) Powers to Gr. Britain. They had also on Decr. 12th. expressed their Sentiments upon his Letter of June 26th. inclosing to them his Correspondence relative to the Act of the 18. of March for calling in the old Paper Money. I send you Extracts from the Journals for your further Information on those Points. And I shall forward, yet for a Time, all Acts of Congress intended for your Guidance whenever they are finished. But I most earnestly look for the Appointment of a Secretary for foreign Affairs, agreably to their Determinations of Janry. 10. Such an Officer may authoritatively communicate his Opinions, and in many Ways make your Station more easy & reputable to you than it can have been under great Want of Information of our Circumstances.
Your most humb Servant
James Lovell
Honble. Doctr. Franklin2plc:
 
Addressed: Honorable / Doctor Franklin / Minister plenipotentiary / of the United States of America / France
Endorsed: Mr Lovel with Copies of Resolves March 9 1781
